Citation Nr: 1421250	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-19 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to May 13, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to December 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2010 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), granting service connection.

In May 2012, the Veteran testified via videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.


FINDINGS OF FACT

1. The RO decision of April 2009 denied the Veteran's claim of entitlement to service connection for degenerative disc disease of the lumbar spine (claimed as back pain).  The Veteran was notified of her appellate rights, but did not timely appeal the decision.

2. An application to reopen a previously denied claim of entitlement to service connection for degenerative disc disease of the lumbar spine was received by the RO on May 13, 2010. 

3. In August 2010, the RO established service connection for the Veteran's degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling effective May 13, 2010.


CONCLUSIONS OF LAW

1. The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. The criteria for the establishment of an effective date prior to May 13, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (q) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran contends, in substance, that her service-connected degenerative disc disease should have been service connected with an effective date earlier than the date the RO assigned.   Initially, it is noted that VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA's notice obligations have been met.  Once service connection has been granted and an initial disability rating and effective date have been assigned, "the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006); accord Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a service-connection claim has been substantiated, the claimant bears the burden of showing how a defect in VCAA notice prejudiced her with respect to the "downstream elements"-namely the assignment of an effective date and a disability rating).  Any defect in the notice is therefore nonprejudicial. 

In this case, because service connection was established by the RO in July 2009, the Veteran's claim has been "proven" and 5103(a) notice is "no longer required." Accordingly, the Board finds that VA satisfied its duties to notify the Veteran. 

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained the Veteran's service treatment records and relevant VA treatment records.  The Veteran did not identify, nor did she request that VA assist in obtaining, any private medical records. 

The Veteran also provided relevant testimony during the hearing before the Veterans Law Judge in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

Effective dates of awards are determined, essentially, by finding what was shown by the record at various points in time and then applying governing law to those findings.  Generally, VA need not undertake further development of the evidence unless the claimant alleges that relevant evidence is outstanding.  The Veteran here does not allege that relevant evidence is outstanding.  Accordingly, the Board finds that VA has fulfilled its duty to assist in every respect.

II. Merits of the Claim

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA). 

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim. 38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155. 

The Veteran's service connection claim was originally denied in an April 2009 rating decision; the Veteran was notified of the denial and her appellate rights in a letter dated in May 2009.  She did not appeal the decision.  Therefore, the April 2009 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  

In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, here, such regulation is inapplicable as no new and material evidence pertaining to the Veteran's claim for service connection for a lumbar spine disability was received prior to the expiration of the appeal period stemming from the April 2009 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In May 2010, the Veteran submitted a new claim for entitlement to service connection for a lumbar spine disability.  This resulted in the August 2010 grant by the RO which is the subject of the current appeal.  An effective date of May 13, 2010, the date the RO received the Veteran's request to reopen her claim for service connection, was established.

The Veteran argues that the effective date of the award for service connection should be from November 2008, when she filed her original claim.  The Veteran further contends that while she was initially denied service connection by the RO because it was determined she failed to appear for a VA examination, she never received notification of a scheduled VA examination. 

Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2013).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on May 13, 2010.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003). 

Regarding the Veteran's contention that she never received notice of a scheduled VA examination, the Board notes that it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut this "presumption of regularity."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Id. at 309.  Absent the production of such clear evidence, delivery is proven.  If, on the other hand, clear evidence is presented to rebut the presumption of regularity, the burden is on the Secretary to demonstrate that notice was sent to a claimant's latest address of record; however, in the normal course of events, it is the burden of the claimant to keep VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Whether clear evidence exists to rebut the presumption of regularity is a question of law.  See Crain v. Principi, 17 Vet. App. 182, 188 (2003).  An "assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process."  Jones v. West, 12 Vet. App. 98, 102 (1998).  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery, as not all address errors rise to the level of clear evidence to rebut the presumption of administrative regularity in the mailing of notice.  See Santoro v. Principi, 274 F.3d 1366, 1370 Fed. Cir. 2001) (in holding the use of wrong ZIP code inconsequential to delivery, the Court stated that "an address containing errors inconsequential to delivery is still proper"); Jones v. West, 12 Vet. App. 98 (1998) (holding the failure to include room number on street address to which VA sent documents and notice to the claimant that his disability compensation would be suspended, was not alone sufficient to overcome the presumptions of regularity, where record showed no evidence that the notice was returned as undeliverable); Clark v. Nicholson, 21 Vet. App. 130, 133 (2007) (holding that a veteran did not present clear evidence to rebut presumption of regularity that applies to VA mailings when he asserted that he did not receive notice of an unfavorable RO decision due to VA's failure to include a "NE" postdirectional designator in his street address, as such omission was inconsequential to delivery). 

The Veteran has not shown that VA did not follow its regular mailing practices or that its practices were not regular.  Although an examination notice sent to the Veteran from the VA Medical Center is not within the claims file, it appears from the record that a notice was sent to the Simpsonville, South Carolina, the address that the Veteran identified as her current mailing address in her November 2008 original claim application.  She provided no more current address.  Moreover, there is no indication that the notice letter from VA Medical Center was ever returned as undeliverable.  Under these circumstances, the Board finds that the presumption of regularity has not been rebutted, and the notification letter from VA Medical Center is presumed to have been mailed to the correct address of the Veteran.

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to May 13, 2010, for the establishment of service connection for degenerative disc disease of the lumbar spine is not warranted.


	ORDER	

Entitlement to an effective date earlier than May 13, 2010, for the grant of service connection for degenerative disc disease of the lumbar spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


